UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 Item1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 8 Schedule of Investments 9 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 22 Additional Information 23 Trustee and Officer Information 26 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, As I prepare to write each of my Chairman’s Letters, I take some time to re-read the most recent letters. What interested me the most about last year’s Chairman’s Letter was how eerily similar it was to what I have to talk about this year. As tempting as it is to simply change the dates and re-publish, we feel it is important to provide insight into our thoughts for the year just past and expectations for the year in process. 1998. For me, the year 2013 felt a lot like 1998. That was a year when domestic equity markets were up by double digits for the fourth consecutive year. The returns on portfolios I managed were good on an absolute basis, but they lagged badly in comparison to standard market benchmarks. Earnings expectations for calendar 1998 were fairly aggressive – particularly because the outlook for technology was extremely positive. We were in the throes of a technology bubble that, in hindsight, was being driven by tech spending in preparation for Y2K. Many believed that this spending was the beginning of a new era in earnings and economic growth. Equity prices came unhinged from economic and earnings reality and anyone who paid attention to the old word metrics of PE ratios, cash flow, etc. was simply out of touch. Fast forward to 2013, and expectations for earnings and economic growth were rather robust (although both came down dramatically). Markets moved forward on expectations that the unemployment rate would decline and consumers, feeling better about themselves because of better jobs prospects, would begin to spend. Indeed, consumer discretionary names were among the best performing segments of the market – particularly towards the back half of the year as expectations began to build for the Christmas selling season. Additionally, health care names (particularly among smaller mid-cap and small-cap stocks) rose dramatically on the expectation that the Patient Protection and Affordable Care Act (aka, Obamacare) would mean better earnings as pro-bono work would now be paid (at least in part). Throughout my career, I have tended to struggle when prices come unhinged from rational expectations. 2013 was no exception. While our performance looked good from an absolute standpoint, it lagged badly on a relative basis. That is not something we want to repeat in 2014. The Economy At the beginning of 2013, there were significant, unsettling issues that needed to be addressed; and each had the potential to dampen economic growth and market returns. First and foremost were issues related to the United States budget and its debt ceiling – unfinished business at the end of 2012. The lame-duck Congress opted to kick the can down the road by putting automatic across the board, budget cuts into place. This meant the new Congress would have to wrangle with difficult budget questions later in 2013. Unresolved budgetary and debt ceiling issues would cause market participants to take their eye off of the growth ball to worry about the potential fallout from the worsening fiscal house that is the federal government. This would have a negative impact on the credit and profitability outlook. 2 Also, there was considerable consternation about when the United States Federal Reserve might begin to unwind the bond purchase program known as quantitative easing. While unwinding the program could be an indicator the economy is strong enough to grow without such support, doing so too early or too quickly has the potential to unsettle growth momentum. Chairman Bernanke roiled the bond markets when his May 2013 testimony to the United States Congress suggested the Federal Reserve could begin tapering bond purchases as early as June. These concerns fell by the wayside as Janet Yellen, now confirmed to become the next Chairperson of the Federal Reserve, became the most likely heir apparent; and the focus of the Federal Reserve is expected to change from tapering back to favoring stimulus to ease unemployment. In the end, we see the policies being put in place by both the Federal Reserve and Congress to be restrictive (much like last year). While consensus expectations are for economic growth of between 2.8% - 3%,1 we would not be surprised to see growth at the lower end of the range. Indeed, even though the unemployment rate continues to drop, this is more the result of people dropping out of the labor pool (no longer looking for a job) than people finding actual jobs. Thankfully, the U.S. economy is not the only game in town. If global economies can see faster growth, then that could provide the boost that businesses need to help earnings growth accelerate – if only modestly. Market Overview By any measure, 2013, was an excellent year for stocks. Equity markets were up by double-digit levels for the second consecutive year. We also saw earnings multiples expand at a clip we haven’t seen since the days of the tech boom in the late 1990s, with the S&P 500® expanding from a little more than 12 times expected earnings at the beginning of 2013 to nearly 15½ times earnings at the beginning of 2014.2 Also, according to the Bloomberg Professional Service, consensus expectations for the S&P 500® earnings over the next twelve months see growth of 12.42%. We do not share this consensus. While I don’t place a lot of stock (no pun intended) in technical analysis, I do find it useful from time to time to put market performance in a historical context. When looked at compared to history, equity returns give me pause. Since 1927 and before the most recent occurrence, there have been twenty-five instances where the market rose by double-digit amounts two years in a row. For eleven of those times, the equity markets experienced negative returns for the third year. For six of those times, the returns were single digit; and for eight times the third year returns were double digit. In other words, when the long-term rate of return for stocks has been ten percent, and the return for stocks has been ten percent or greater for two consecutive years, the third year has produced below average returns sixty-eight percent of the time. We believe this pattern occurs because above average returns for a longer than normal time period tend to produce over-valuation that must be corrected through a period of below average or negative performance. 3 During 2013, mid-cap stocks, as represented by the S&P MidCap 400® Index, ended in the middle of the pack when compared to returns of other equity indices. The S&P MidCap 400® ended the year up 33.50%. This put mid-cap stocks in third place, behind both the NASDAQ Composite (up 40.12%)and the Russell 2000® Index of small-cap stocks (up 38.82%), and ahead of the Russell 1000® Index (up 33.11%) and S&P 500® (32.39%) large-cap indices. Sectors that led the performance within the S&P MidCap 400® were healthcare (up 45.43%) followed by industrials (up 42.46%), consumer discretionary (up 40.75%) and consumer staples (up 37.00%). The rest of the sectors underperformed the benchmark. The worst performing sector was telecom (up 18.46%), followed by financials (up 21.48%), materials (up 22.43%), utilities (up 22.94%), energy (up 26.13%) and tech (up 28.25%). Fund Performance The Stewart Capital Mid Cap Fund returned 25.68% for the year ended December 31, 2013, underperforming its benchmarks the S&P MidCap 400® (up 33.50%) and the Russell Midcap® Value Index (up 33.46%). We just never got going last year. The things that have helped us so much since the Great Recession hurt us in 2013 – much of that due to economic activity that was slower than many had hoped. Hurting us most was our exposure (or lack thereof) to materials, financials and healthcare. After jettisoning Thompson Creek Metals Company Inc. from the fund in April of last year, our materials exposure was limited to agricultural related fertilizer names. Even though the longer-term trend for a needed increase in foodstuffs remains intact, materials prices do tend to follow global economic activity. With much of the globe slowing, these stocks faced some difficulties. It is important to note that investors should expect periodic pauses within the larger context of a macro trend. These pauses can be used to build or initiate positions for investors’ ultimate advantage. While financials were not one of the top performing sectors (relative to the S&P 400®), our extreme under-exposure to the sector hurt our performance. We continue to believe that financial stocks will face difficulty in a rising rate environment as margins will get squeezed. For those companies we do own, we prefer to focus on companies, which we believe to be less impacted by margin pressures due to rising rates. It is with this in mind, that we exited Northwest Bancshares, Inc., replacing the company with specialty property casualty insurer AmTrust Financial Services, Inc. We are at a market weight in healthcare – unfortunately, that did not help as we remain underexposed to health care providers. As I explained in the mid-year letter, health care providers don’t have control over their costs and they don’t have control over their revenue. We don’t like business where both revenues and expenses are determined by others so we will continue to be underexposed. That said, we did make some moves to add genetic testing company Myriad Genetics, Inc. and equipment maker Masimo Corporation to the portfolio while exiting medical products maker C.R. Bard, Inc. and generic drug manufacturer Perrigo Company plc as the prices of both hit our estimate of their value. 4 I want to be clear that, although we make the expected comparison of our portfolio performance to benchmark results, benchmark sector allocations are not important criteria for our portfolio selections. We prefer to spend our time and energy seeking good quality companies that we believe will add to shareholders’ wealth through higher share prices and through payments to shareholders via dividends or share buybacks. Despite our punk relative performance, we were very busy making changes to the portfolio, with a total of eight new investment partners and saying goodbye to six. (We refer to our holdings as partners as we view ourselves as partners, because we view ourselves as business owners and expect all new positions as the beginnings of a long-term relationship.) As mentioned above (and in the semi-annual letter) we added Myriad Genetics (a pure play molecular diagnostic company specializing in analyzing BRCA genes for mutations that cause cancer) and Masimo Corporation (a non-invasive monitoring company that developed a pulse oximeter for measuring pulse and oxygen levels) during the first half of the year. Additionally (also mentioned in the semi-annual letter) we added wholesale technology distributor Tech Data Corporation and technology concern F5 Networks, Inc. In the second half of the year we welcomed internet advertising company ValueClick, Inc., teenage and young-adult clothier American Eagle Outfitters, specialty insurer AmTrust Financial Services, Inc. and oil refiner HollyFrontier Corporations as partners. While ValueClick operates in a very competitive industry (advertising), the growth profile of the industry is very compelling. Its value-added services have allowed them to develop a large book of business over fourteen years, and the services they provide have allowed them to take margin and at higher prices than their competition. Contrary to public perception, ValueClick is not just acquiring and flipping publisher inventory. Their support staff and tools allow publishers and advertisers to maximize return on investment (ROI) for their advertising dollars. AmTrust Financial Services, Inc. is a niche property and casualty insurance company that is focused on the underserved low hazard insurance. (Low hazard lines are not known for large losses or severe losses.) The origin of the company was in the extended warranty business. This insurance is usually purchased in conjunction with the purchase of a consumer product. AmTrust remains in this business as the third or fourth largest player. What sets AmTrust apart from their competition across their business lines is technology. The company develops software internally that allows them to deal most efficiently with smaller insurance contracts – giving them a substantial advantage on smaller policies. With 150 software engineers on staff, they are able to maintain their technology leadership position versus their competition. HollyFrontier is not a new name to us as we owned it (then known as Frontier Oil Corporation) in our portfolios prior to the inception of the fund. What makes HollyFrontier interesting (to me anyway) is both the location of its refineries and the type of crude it can process. 5 The company first came to my notice the year the three hurricanes (aka the three sisters: Katrina, Rita and Wilma) slammed into the Gulf Coast knocking out much of the refining capacity of the United States. From my perspective, at that time, those refineries that were able to maintain production would be able to generate outsized profits – at least for a time. Since its refineries were not on the Gulf Coast, it stood to reason that the company should benefit from its competition being off line. HollyFrontier’s geographic advantages still exist. Its refinery locations give it the ability to take shipment of lower quality crude from Canada as well as crude oil from the Bakken Shale in North Dakota and Wyoming. Additionally, because of the complexity of the company’s’ refineries they are able to use cheaper, lower-cost feedstock (crude oil) and turn out higher margin, value added products. We also exited a number of names. While we said good-bye to a number of partners due to price (C.R. Bard, Skechers USA and Perrigo), to some we bid adieu for less happy reasons. Northwest Bancshares has been operating under a memorandum of understanding from its regulators who have asked that bank to strengthen its procedures. While there are no capital issues and the company is in no danger of being closed down, the regulatory oversight has caused it to cease acquisition plans. Since acquisitions had been a primary growth driver, the stock hasn’t done much. While there wasn’t much downside, we also didn’t believe that the upside warranted adding to our position and exited the name. We already had made an adjustment to our holdings of Thompson Creek Metals during 2012, swapping our stock for a convertible preferred. Unfortunately, continued cost overruns at its Mt. Milligan facility as well as a collapse in molybdenum prices and a decline in gold prices (the company had attempted to diversify its metals portfolio by acquiring a gold mining concern) created a need for cash. They ended up going to the debt markets and paid ridiculously high rates for financing to finish the Mt. Milligan project. Hence, we exited the name entirely. McDermott International, Inc. simply could not get out of its own way. With as much time and effort as we put into gleaning the quality of management, this remains an inexact science. In general, we follow one of motivational speaker Zig Ziglar’s maxims, “You can’t do a good deal with a bad guy.” Unfortunately, that maxim can’t account for people who make errors in pricing. When it came right down to it, management showed an inability to price their projects so that they could make money. Having had enough, we sold the stock. There was one silver lining - McDermott spun off The Babcock and Wilcox Company, which we continue to hold and which is doing reasonably well. Strategy Overview Our strategy does not change. Our aim continues to be to find good companies at attractive prices with whom we expect to partner for a long period of time. We are not inclined to make tactical short-term decisions to try to capture seasonal changes. Instead, we seek to employ the methods that we believe are most likely to produce long-term success. 6 We also believe in assessing potential opportunity in the context of potential risk. We will continue to look for investments that we believe are overlooked and/or misunderstood because we think the risks to investing in those types of companies are likely to be rewarded. As we evaluate potential risk and potential reward of any investment, business value will remain our sole focus. Thank you for your continued confidence. As always, we will strive to meet your investment needs, and I welcome any questions you might have. You may reach me at 877.420.4440 or at stewartcap@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds December 2013 The views and opinions in this report were current as of December 31, 2013. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. It is not possible to invest directly in an index. ¹ Source: Barrons.com, Believe the Forecasters for a Standout 2014, Saturday, December 28, 2013 ² Source: Factset Earnings Insight, January 13, 2013 and Factset Earnings Insight, January 10, 2014 7 Stewart Capital Mid Cap Fund Growth of a $10,000 Investment Average Annual Total Returns For The Period Ended December 31, 2013 One Year Three Year Five Year Since Inception* Stewart Capital Mid Cap Fund** 25.68% 13.18% 21.98% 8.75% S&P Midcap 400® Index 33.50% 15.64% 21.89% 9.21% Russell Midcap® Value Index 33.46% 15.97% 21.16% 6.80% * The Stewart Capital Mid Cap Fund commenced investment operations at the close of business December 29, 2006 (the Fund’s inception date). ** The average annual total returns do not reflect the maximum load of 4.25% due to its discontinuation as of April 1, 2012. The line graph shown above for the Fund assumes an initial investment of $9,575 ($10,000 less the maximum load of 4.25%) made after the close of business on 12/29/06 (the Fund’s inception date). Returns shown include the reinvestment of all dividends and distributions. Past performance is not predictive of future results. Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. Current performance may be lower or higher than the performance data cited. To request performance data current to the most recent month-end, please call (toll-free) 877.420.4440. As of the effective date of the most recent prospectus, the gross expense ratio was 1.82%. The S&P Midcap 400® Index is an unmanaged index of 400 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is heavily weighted toward stocks with medium sized market capitalizations and represents approximately seven percent of the total market value of all domestic common stocks. It is not possible to invest directly in an index. The Russell Midcap® Value Index is an unmanaged index that measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are members of the Russell 1000® Value Index. It is not possible to invest directly in an index. Average annual total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The performance returns for the Fund reflect an expense limitation agreement in effect. Without such a limitation, the returns would be reduced. 8 Expense Example For the six months ended December 31, 2013 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur ongoing costs which typically consist of management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 7/1/13 Ending account value 12/31/13 Expenses paid during period 7/1/13-12/31/131 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.20%), multiplied by the average account value over the period, and multiplied by 184/365 (to reflect the one-half year period). The Board of Trustees approved a reduction of the Fund’s annualized expense ratio from 1.50% to 1.20% at the February 26, 2013 Board of Trustees Meeting, effective April 30, 2013. 9 Stewart Capital Mid Cap Fund Schedule of Investments December 31, 2013 COMMON STOCKS 92.7% Shares Value Capital Goods 14.5% Babcock & Wilcox Co. $ Cummins, Inc. EMCOR Group, Inc. Itron, Inc. * Triumph Group, Inc. Consumer Durables & Apparel 2.3% Polaris Industries, Inc. Consumer Services 3.0% Matthews International Corp. - Cl. A Diversified Financials 2.1% Federated Investors, Inc. - Cl. B Energy 5.5% HollyFrontier Corp. Whiting Petroleum Corp. * Food, Beverage & Tobacco 2.0% J.M. Smucker Co. (The) Health Care Equipment & Services 3.8% Masimo Corp. * Varian Medical Systems, Inc. * Insurance 3.5% Amtrust Financial Services, Inc. Materials 9.7% CF Industries Holdings, Inc. FMC Corp. See Notes to Financial Statements. 10 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 9.7% (Continued) Southern Copper Corp. $ Media 2.3% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 2.6% Myriad Genetics, Inc. * Retailing 6.3% American Eagle Outfitters, Inc. GameStop Corp. - Cl. A Software & Services 6.5% Micros Systems, Inc. * ValueClick, Inc. * Technology Hardware & Equipment 13.5% F5 Networks, Inc. * Flextronics International Ltd. * Tech Data Corp. * Western Digital Corp. Telecommunication Services 6.8% j2 Global, Inc. Skyworks Solutions, Inc. * Transportation 3.2% Kirby Corp. * Utilities 5.1% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $45,022,286) See Notes to Financial Statements. 11 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 3.8% Shares Value Materials 3.8% Terra Nitrogen Co., LP $ Total Limited Partnership Interest (Cost $2,650,959) SHORT TERM INVESTMENT 3.6% Federated Prime Obligations Fund, 0.02% ** Total Short Term Investment (Cost $2,376,004) Total Investments 100.1% (Cost $50,049,249) Liabilities less Other Assets (0.1)% ) Net Assets 100.0% $ * Non-income producing ** Represents 7-day effective yield as of December 31, 2013. Sector Breakdown December 31, 2013 (based on total investments) See Notes to Financial Statements. 12 Statement of Assets and Liabilities 12/31/13 Assets: Investments at value (cost $50,049,249) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for fund shares redeemed Accrued audit fees Accrued legal fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value, offering and redemption price per share ($66,083,753 divided by 4,254,814 shares outstanding, no par value, unlimited shares authorized) $ See Notes to Financial Statements. 13 Statement of Operations Year ended 12/31/13 Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Shareholder servicing fees Administration and accounting fees (See Note 5) Professional fees CCO fees Federal and state registration fees Trustees' fees and expenses Custody fees Reports to shareholders Insurance expense Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in unrealized appreciation on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ See Notes to Financial Statements. 14 Statements of Changes in Net Assets Year Ended 12/31/13 Year Ended 12/31/12 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions Paid From: Net investment income — ) Net realized gains ) ) Total distributions ) ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of year End of year (including undistributed net investment income of $0 and $24, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to Financial Statements. 15 Financial Highlights For a Fund share outstanding throughout each year Year Ended 12/31/13 Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/09 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments 3.30 1.78 ) 2.55 2.86 Total from investment operations 3.32 1.85 ) 2.57 2.91 Less distributions: From net investment income — ) — — — Return of capital — — — ) ) From net realized gains ) ) ) — — Total distributions ) Net asset value, end of year $
